


EXHIBIT 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective December 1, 2015 (the
“Effective Date”) between [name] (the “Executive”) and Joy Global Inc., a
Delaware Corporation (the “Company”). The terms and conditions of this Agreement
are set forth below:


1.
Purpose



The Company enters into this Agreement with the Executive to ensure the
continued dedication and attention of the Executive in the event of any
potential “Change in Control” (as defined below) by providing the Executive with
compensation and benefits for a specified period after a Change in Control
consistent with the Executive’s historical compensation and benefits and to
provide the Executive with certain severance pay in the event of a termination
of employment in connection with the Change in Control.


2.
Term of Agreement



This Agreement provides certain protections to the Executive in the event that a
Change in Control occurs during the term of the Agreement (the “Term”). The Term
shall continue from the Effective Date until the third anniversary of the
Effective Date, except if the Term is renewed or terminated, as described below:
 
(a)
Renewal. On the one-year anniversary of the Effective Date and each one-year
anniversary thereafter (each, a “Renewal Date”), the Term shall be extended
until the third anniversary of such Renewal Date, unless at least 60 days prior
to the applicable Renewal Date, the Company notifies the Executive that the
Agreement will not be extended.



(b)
Early Termination.  If, during the Term, the Executive’s employment by the
Company and its Affiliated Companies (as defined below) and their successors is
terminated (a “Termination of Employment”), the Term shall end immediately
thereafter. However, any obligation under this Agreement that arises on account
of a Termination of Employment during the Term shall survive the termination of
the Term.



3.
Employment After Change in Control



If a Change in Control occurs during the Term, the Executive’s employment during
the period beginning on the date such Change in Control occurs (the “CIC Date”)
and ending on the third anniversary of the CIC Date, or, if earlier, the date of
the Executive’s Termination of Employment (the “Employment Period”), shall be
subject to the following terms:


(a)
Position and Duties. During the Employment Period:



(i)
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the CIC Date;







--------------------------------------------------------------------------------




(ii)
the Executive’s services shall be performed at the office where the Executive
was employed immediately preceding the CIC Date or at any other location less
than 35 miles from such office; and



(iii)
the Executive shall devote reasonable attention and time during normal business
hours (excluding any periods of vacation and sick leave to which the Executive
is entitled) to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities, provided that, during the Employment Period,
it shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that, to the extent that any such activities have been conducted by the
Executive prior to the CIC Date, the continued conduct of such activities (or
the conduct of activities similar in nature and scope thereto) subsequent to the
CIC Date shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.



(b)
Compensation. During the Employment Period, the Executive shall receive the
following compensation:



(i)
Base Salary. The Executive shall receive an annual base salary (the “Annual Base
Salary”) at an annual rate at least equal to 12 times the highest monthly base
salary paid or payable, including any base salary that has been earned but
deferred, to the Executive by the Company and the Affiliated Companies in
respect of the 12-month period immediately preceding the month in which the CIC
Date occurs. The Annual Base Salary shall be paid at such intervals as the
Company pays executive salaries generally. The Annual Base Salary shall be
reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the CIC Date (or, if such
increase occurred more than 12 months prior to the CIC Date, beginning no more
than six months after the CIC Date). Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.



(ii)
Annual Bonus. The Executive shall be awarded, for each fiscal year ending during
the Employment Period, an annual bonus (the “Annual Bonus”) in cash at least
equal to the Executive’s bonus earned under the Company’s annual incentive plan,
or any comparable bonus under any predecessor or successor plan, for the full
fiscal year prior to the CIC Date (and annualized in the case of any bonus
earned for a partial fiscal year) (the “Recent Annual Bonus”). (If the Executive
has not been eligible to earn such a bonus for any period prior to the CIC Date,
the “Recent Annual Bonus” shall mean the Executive’s target annual bonus for the
year in which the CIC Date occurs.) Each such Annual Bonus shall be paid no
later than two and a half months after the end of the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus in accordance with the Company’s deferred compensation
plans.



(iii)
Incentive, Savings and Retirement Plans. The Executive shall be entitled to
participate in all cash incentive, equity incentive, savings and retirement
plans, practices, policies, and





--------------------------------------------------------------------------------




programs applicable generally to other peer executives of the Company and the
Affiliated Companies, but in no event shall such plans, practices, policies and
programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and the Affiliated Companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 120-day period immediately preceding the CIC Date or, if
more favorable to the Executive, those provided generally at any time after the
CIC Date to other peer executives of the Company and the Affiliated Companies.
 
(iv)
Welfare Benefit Plans. The Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under welfare benefit plans, practices, policies and programs provided by the
Company and the Affiliated Companies (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the CIC
Date or, if more favorable to the Executive, those provided generally at any
time after the CIC Date to other peer executives of the Company and the
Affiliated Companies.



(v)
Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the Company and the Affiliated
Companies in effect for the Executive at any time during the 120-day period
immediately preceding the CIC Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.



(vi)
Fringe Benefits. The Executive shall be entitled to fringe benefits, including,
without limitation, if applicable, use of an automobile and payment of related
expenses, in accordance with the most favorable plans, practices, programs and
policies of the Company and the Affiliated Companies in effect for the Executive
at any time during the 120-day period immediately preceding the CIC Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies.



(vii)
Office and Support Staff. The Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and the Affiliated
Companies at any time during the 120-day period immediately preceding the CIC
Date or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies.



(viii)
Vacation. The Executive shall be entitled to paid vacation in accordance with
the most favorable plans, policies, programs and practices of the Company and
the Affiliated Companies as in effect for the Executive at any time during the
120-day period immediately





--------------------------------------------------------------------------------




preceding the CIC Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies.


4.
Termination of Employment in Connection With a Change in Control



If the Executive’s employment with the Company and its Affiliated Companies is
terminated during the Employment Period (including a Termination of Employment
that causes the Employment Period to end) or is “Terminated in Anticipation of a
CIC” (as defined below) (in either case, a “Qualifying Termination”), the
Company shall pay the Executive within 30 days after the date of termination of
employment (“Date of Termination”), to the extent not previously paid, the
Annual Base Salary and, except with respect to a termination for “Cause” (as
defined below), accrued vacation through Date of Termination. However, any
amount due under this Agreement because the Executive is Terminated in
Anticipation of a CIC shall not become due until the CIC occurs, and, if due
earlier, shall be due within 30 days after the CIC Date. The Company shall also
provide vested benefits under the written terms of the Company’s employee
benefit plans (other than any severance plan) and shall have no other
obligations to the Executive, except as provided below:


(a)
Death. If the Executive’s employment is terminated by reason of the Executive’s
death, the Company shall provide the Executive’s estate (or, if so designated by
the Executive, beneficiaries) with the following benefits:



(i)
Prorated Bonus. The Company shall pay within 30 days after the Date of
Termination an amount equal to the product of (A) the highest of (I) the Recent
Annual Bonus and (II) the Executive’s target bonus authorized under the
Company’s annual incentive plan for the year in which the Date of Termination
occurs, or (III) the Executive’s target bonus for the year in which the CIC Date
occurs (such highest amount, the “Highest Annual Bonus”) and (B) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365 (the “Accrued Bonus”).



(ii)
Death Benefits. The Company shall provide benefits at least equal to the most
favorable benefits provided by the Company and the Affiliated Companies to the
estates and beneficiaries of peer executives of the Company and the Affiliated
Companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
CIC Date or, if more favorable to the Executive’s estate and/or the Executive’s
beneficiaries, as in effect on the date of the Executive’s death with respect to
other peer executives of the Company and the Affiliated Companies and their
beneficiaries.



(b)
Disability.



(i)
Termination for Disability. If the Company determines in good faith that the
“Disability” (as defined below) of the Executive has occurred during the
Employment Period, it may give to the Executive written notice in accordance
with Section 9(b) of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after the date such notice is sent to the Executive
(the “Disability Effective Date”), provided that, within such 30-day period, the
Executive shall not have returned to full-time performance of the Executive’s
duties. “Disability” means that (i) the Executive has been unable for a period
of 180 consecutive business days to perform the Executive’s duties of
employment, as a result of mental or





--------------------------------------------------------------------------------




physical illness or injury, and (ii) a physician selected by the Company or its
insurers, and acceptable to the Executive or the Executive’s legal
representative, has determined that the Executive’s incapacity is total and
permanent.


(ii)
Benefits Due Upon Disability Termination. If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
the Company shall provide the Executive with (A) the Accrued Bonus in a lump sum
in cash within 30 days of the Date of Termination, and (B) disability and other
benefits at least equal to the most favorable of those generally provided by the
Company and the Affiliated Companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 120-day period
immediately preceding the CIC Date or, if more favorable to the Executive and/or
the Executive’s family, as in effect at any time thereafter generally with
respect to other peer executives of the Company and the Affiliated Companies and
their families.



(c)
Termination by the Company without Cause or by the Executive with Good Reason.
If the Qualifying Termination is a termination by the Company without “Cause”
(as defined below) or a termination by the Executive for “Good Reason” (as
defined below), the Company shall provide the following:



(i)
Lump Sum Severance Payment. The Company shall pay to the Executive, in a lump
sum in cash within 30 days after the Date of Termination, an amount equal to the
sum of (A) the Accrued Bonus; and (B) the amount equal to two/three for CEO
times the sum of (x) the Executive’s Annual Base Salary and (y) the Highest
Annual Bonus; and



(ii)
Benefits Continuation. For two/three for CEO years after the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Benefit Continuation
Period”), the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those that would have been provided to them
in accordance with the plans, programs, practices and policies described in
Section 3(b)(iv) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies and their families; provided, however, that for purposes of the
Executive’s rights pursuant to Section 601 et seq. of the Employee Retirement
Income Security Act of 1974, as amended, and Section 4980B of the Internal
Revenue Code of 1986, as amended (“COBRA”), the Executive’s “period of coverage”
(as defined in COBRA) shall commence at the end of the Benefit Continuation
Period; provided, further, that, if the Executive becomes reemployed with
another employer and is eligible to receive such benefits under another employer
provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under such other plan, and such other benefits shall
not be provided by the Company, during such applicable period of eligibility.



(iii)
Outplacement Services. The Company shall, at its sole expense as incurred,
provide the Executive with the outplacement services provided to similarly
situated executives of the Company but at a level no less favorable than
provided to similarly situated executives immediately prior to the CIC Date,
with a provider that is reasonably agreed upon by the Executive and the Company.







--------------------------------------------------------------------------------




(d)
Termination by the Company For Cause or by the Executive other than with Good
Reason. In the event of a termination by the Company for Cause or by the
Executive other than with Good Reason, the Company shall not be required to
provide any additional benefits, except, in the case of a termination by the
Executive, the Company shall pay to the Executive within 30 days after the Date
of Termination, the Accrued Bonus.



5.
Certain Definitions. The following terms have the following meanings in this
Agreement:



“Affiliated Company” means any company controlled by, controlling or under
common control with the Company.
“Cause” means:


(1)the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 3(a)(i)) with the Company or
any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
notice of termination for Good Reason), at least 30 days after a written demand
for substantial performance is delivered to the Executive by the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer of the
Company that specifically identifies the manner in which the Board or the Chief
Executive Officer of the Company believes that the Executive has not
substantially performed the Executive’s duties, provided that the Executive has
not cured such deficiency within such 30-day period, or


(2)the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company, or


(3)the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony (other than a traffic-related violation).


For purposes of this definition, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive,
if the Executive is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel for the Executive,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in Paragraph (1), (2) or
(3), and specifying the particulars thereof in detail.
“Change of Control” means:
(1)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a




--------------------------------------------------------------------------------




“Person”) of beneficial ownership (within the meaning of Rule 13d‑3 promulgated
under the Exchange Act) of forty percent (40%) or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition of “Change of Control,” the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with clauses (A), (B),
or (C) in Paragraph (3), below;


(2)A change in effective control of the Company as determined under Treasury
Regulation § 1.409A-3(i)(5)(vi)(A)(2);


(3)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, forty percent (40%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
(4)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


“Good Reason” means:


(1)the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3(a), or any other diminution in such position,




--------------------------------------------------------------------------------




authority, duties or responsibilities (whether or not occurring solely as a
result of the Company’s ceasing to be a publicly traded entity), excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;


(2)any failure by the Company to comply with any of the provisions of Section
3(b), other than (A) an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive or (B) any modification to the
Company’s employee benefits in conjunction with the establishment of a
substitute or replacement employee benefit program providing the Executive with
substantially similar employee benefits;


(3)the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(ii), (ii) to be based at a
location other than the principal executive offices of the Company if the
Executive was employed at such location immediately preceding the CIC Date, or
(iii) to travel on Company business to a substantially greater extent than
required immediately prior to the CIC Date;


(4)any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or


(5)any failure by the Company to require a successor to assume the obligations
of this Agreement in accordance with Section 8(c).


For purposes of this definition, any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (5) shall not affect the Executive’s ability to terminate employment for
Good Reason.


“Terminated in Anticipation of a CIC” means, if a Change of Control occurs and
if the Executive’s employment with the Company is terminated prior to the CIC
Date, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control or (2) otherwise arose
in connection with or anticipation of a Change of Control.


6.
Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
the Executive), to the full extent permitted by law, all legal fees and expenses
that the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the





--------------------------------------------------------------------------------




applicable federal rate provided for in Section 7872(f)(2)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”).


7.
Reduction of Certain Payments



(a)
For purposes of this Section 7: (i) a “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise; (ii) “Agreement Payment” shall
mean a Payment paid or payable pursuant to this Agreement (disregarding this
Section 7); (iii) “Net After-Tax Receipt” shall mean the Present Value of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
shall certify, in the Executive’s sole discretion, as likely to apply to the
Executive in the relevant tax year(s); (iv) “Present Value” shall mean such
value determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of
the Code; and (v) “Reduced Amount” shall mean the amount of Agreement Payments
that (A) has a Present Value that is less than the Present Value of all
Agreement Payments and (B) results in aggregate Net After-Tax Receipts for all
Payments that are greater than the Net After-Tax Receipts for all Payments that
would result if the aggregate Present Value of Agreement Payments were any other
amount that is less than the Present Value of all Agreement Payments.



(b)
Anything in the Agreement to the contrary notwithstanding, in the event that the
Company’s independent registered public accounting firm (the “Accounting Firm”)
shall determine that receipt of all Payments would subject the Executive to an
excise tax under Section 4999 of the Code, the Accounting Firm shall determine
whether some amount of Agreement Payments meets the definition of “Reduced
Amount.” If the Accounting Firm determines that there is a Reduced Amount, then
the aggregate Agreement Payments shall be reduced to such Reduced Amount.



(c)
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in his or her sole discretion, which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount), and shall advise the Company in writing of his or her election
within ten days of his or her receipt of notice. If no such election is made by
the Executive within such ten day period, the Company may elect which of such
Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election.
However, in no event shall a Payment be reduced that is subject to Section 409A
of the Code (“409A Amounts”) unless all Payments are eliminated that are not
409A Amounts, and, if reduced, 409A Amounts shall be reduced in order from the
latest Payments to the earliest Payments. All determinations made by the
Accounting Firm under this Section 7 shall be binding upon the Company and the
Executive and shall be made within 25 days of a termination of employment of the
Executive. As promptly as practicable following such determination, the Company
shall pay to or distribute for the benefit of the Executive such Agreement
Payments as are then due to the Executive under this Agreement and shall
promptly pay to or distribute for the benefit of the Executive in the future
such Agreement Payments as become due to the Executive under this Agreement.





--------------------------------------------------------------------------------






(d)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, the
Executive shall as promptly as possible repay to the Company an amount equal to
the amount of such Overpayment together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
such Overpayment shall be deemed to have been made and no amount shall be
payable by the Executive to the Company if and to the extent such Overpayment
and payment would not either reduce the amount on which the Executive is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.



(e)
All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 7 shall be borne by the Company.



8.
Successors



(a)
This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the legal representatives of the Executive or
of his estate.



(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Except as provided in subsection (c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.



(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.



9.
Section 409A



(a)
This Agreement shall be interpreted to ensure that the payments contemplated
hereby to be made by the Company to the Executive are exempt from, or comply
with, Section 409A of the Code (“Section 409A”); provided, however, that nothing
in this Agreement shall be interpreted or construed to transfer any liability
for any tax (including a tax or penalty due as a result of a





--------------------------------------------------------------------------------




failure to comply with Section 409A) from Executive to the Company or to any
other individual or entity.


(b)
Any payment by the Company to the Executive under this Agreement that is subject
to Section 409A and that is (i) contingent on a termination of employment is
contingent on a “separation from service” within the meaning of Section 409A,
and (ii) contingent on a Change in Control is contingent on a change in control
as determined under Section 409A(a)(2)(A)(v). Each such payment shall be
considered to be a separate payment for purposes of Section 409A.



(c)
If, upon separation from service, the Executive is a “specified employee” within
the meaning of Section 409A, any payment under this Agreement that is subject to
Section 409A and would otherwise be paid within six months after the Executive’s
separation from service will instead be paid in the seventh month following the
Executive’s separation from service (to the extent required by Section
409A(a)(2)(B)(i)).



(d)
Any outplacement services shall be limited to the extent described in Treas.
Reg. § 1.409A-1(b)(9)(v)(A).



10.
Miscellaneous.



(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.



(b)
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:



if to the Executive:    
            
            
if to the Company:    Joy Global Inc.
100 East Wisconsin Ave, Suite 2780
Milwaukee, WI 53202
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



(d)
The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.



(e)
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for





--------------------------------------------------------------------------------




Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


(f)
The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, if
Executive terminates employment other than by reason of a Qualifying Termination
the Executive shall have no further rights under this Agreement. From and after
the Effective Date, except for any restrictive covenant agreements with the
Executive including without limitation the Employee Proprietary Rights and
Confidentiality Agreement and the Company’s Worldwide Business Conduct Policy
and as otherwise specifically provided herein, this Agreement shall supersede
any other agreement between the parties with respect to the subject matter
hereof.



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.




____________________________________
Executive


____________________________________
Joy Global Inc.




